Exhibit 10.3

 

amended and restated tranche a TERM LOAN NOTE

 

April 5, 2017 $100,000.00 New York, New York

 

P&F INDUSTRIES, INC., a Delaware corporation (“P&F”), FLORIDA PNEUMATIC
MANAFUACTURING CORPORATION, a Florida corporation (“Florida Pneumatic”) and
HY-TECH MACHINE, INC., a Delaware corporation (“Hy-Tech”, and together with P&F
and Florida Pneumatic collectively, “Borrowers” and each, a “Borrower”), for
value received, hereby unconditionally promise to pay, on a joint and several
basis, to the order of CAPITAL ONE, NATIONAL ASSOCIATION (“Lender”), the
principal sum of ONE HUNDRED THOUSAND AND NO/100 DOLLARS ($100,000.00), or such
lesser amount as may be advanced by Lender as a Tranche A Term Loan under the
Loan Agreement described below, together with all accrued and unpaid interest
thereon. Terms are used herein as defined in the Second Amended and Restated
Loan and Security Agreement dated as of April 5, 2017, among Borrowers, the
Guarantors from time to time party thereto, Capital One, National Association,
as Agent, Lender, and certain other financial institutions, as such agreement
may be amended, modified, renewed or extended from time to time (“Loan
Agreement”).

 

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Lender’s Tranche A Term Loan under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrowers. The Loan Agreement contains provisions
for acceleration of the maturity of this Note upon the happening of certain
stated events, and for the prepayment of amounts upon specified terms and
conditions.

 

The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to the Tranche A Term Loan, including payments thereon. Failure to
make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrowers hereunder or under any other Loan
Documents.

 

Time is of the essence of this Note. Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.

 

   

 

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement. It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.

 

This Note amends and restates that certain TRANCHE A TERM Note dated as of
August 13, 2014 (the "Prior Note") executed by the Borrowers and delivered to
Lender in connection with the Second AMENDED AND RESTATED Loan and security
Agreement dated as of August 13, 2014, among the borrowers and the lenders party
thereto, in the original principal amount of $6,533,333.40. The execution of
this note does not extinguish the Indebtedness outstanding in connection with
the Prior Note, nor does it constitute a novation with respect to the
Indebtedness outstanding in connection therewith.

 

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

 

[Signature page follows.]

 

   

 

 

IN WITNESS WHEREOF, this Tranche A Term Loan Note is executed as of the date set
forth above.

 

    P&F INDUSTRIES, INC.         Attest:   By: /s/ Joseph A. Molino, Jr.    
Name: Joseph A. Molino, Jr. /s/ Richard Goodman   Title: Vice President
Assistant Secretary                   FLORIDA PNEUMATIC MANUFACTURING
CORPORATION         Attest:   By: /s/ Joseph A. Molino, Jr.     Name: Joseph A.
Molino, Jr. /s/ Richard Goodman   Title: Vice President Assistant Secretary    
              HY-TECH MACHINE, INC.         Attest:   By: /s/ Joseph A. Molino,
Jr.     Name: Joseph A. Molino, Jr. /s/ Richard Goodman   Title: Vice President
Assistant Secretary      

 

AMENDED AND RESTATED TRANCHE A TERM NOTE

Signature Page

 

   

 

